46 F.3d 1131
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.UNITED STATES POSTAL SERVICE, Respondent.
No. 94-6581.
United States Court of Appeals, Sixth Circuit.
Feb. 2, 1995.

Before:  WELLFORD, BOGGS and SILER, Circuit Judges.

JUDGMENT

1
This cause was submitted upon the application of the National Labor Relations Board for the enforcement of a certain order on consent issued by it against the respondent, United States Postal Service, its officers, agents, successors, and assigns, on November 22, 1994, in a proceeding before the said Board numbered 7-CA-35946(P).


2
Upon consideration, it is ORDERED and ADJUDGED that the said order of the National Labor Relations Board be, and the same hereby is enforced.  The respondent, United States Postal Service, its officers, agents, successors, and assigns, shall abide by and perform the directions of the Board contained in said order.